DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:   
The prior art fails to teach or suggest the manufacturing system comprising “the substrate transferring module is located in a central region of the entire manufacturing system and has a plurality of substrate handling manipulators and an annular track, and the printing module, the post-printing processing module, the solid content detection module, the film packaging printing module, and the film formation detection module are arranged along a circumferential direction of the annular track, so that according to different working requirements, the substrate handling manipulators is adopted to perform directional movement on the annular track, thereby implementing handling and transfer of the substrate between the functional modules” in combination as claimed in claim 1.  Claims 2-10 depend on claim 1 and thus, includes the allowable subject matter.  
The prior arts below are closest to the claimed invention:
Lee et al. (US Publication 2019/0103559) teaches a manufacturing system for an inkjet printing flexible display device (abstract, [0002]).  Lee further teaches a substrate input module (10/20), a printing module (100), a post-printing processing module (200), a solid content detection module (300).  However, Lee is silent regarding a substrate transferring module, a film packaging printing module, a film formation detection module, and a substrate output module.  Furthermore, Lee does not teach all of the detailed features of the substrate input module, the inter alia, regarding at least “the substrate transferring module is located in a central region of the entire manufacturing system and has a plurality of substrate handling manipulators and an annular track, and the printing module, the post-printing processing module, the solid content detection module, the film packaging printing module, and the film formation detection module are arranged along a circumferential direction of the annular track, so that according to different working requirements, the substrate handling manipulators is adopted to perform directional movement on the annular track, thereby implementing handling and transfer of the substrate between the functional modules”.

Lee et al. (US Publication 2007/0004058) teaches a similar configuration of the manufacturing system as disclosed.  Specifically, FIG. 2 of Lee shows a centrally located a substrate transferring module (12) transferring a substrate (W) to different processing module (P1-P4).  FIG. 1 of the disclosed invention shows a similar configuration of the substrate transferring module being centrally located to transfer the substrate to different processing modules (300-800).  However, the substrate transferring module of Lee differs from the instant invention in that the substrate transferring module of the instant invention includes a plurality of manipulators (as opposed to a single manipulator 12 of Lee) and at least an annular track.  Thus, Lee is a related prior art but lacks the specificity of the structure of the claimed invention including “the substrate transferring module … has a plurality of substrate handling manipulators and an annular track, and the printing module, the post-printing processing module, the solid content detection module, the film packaging printing module, and the film formation detection module are arranged along a circumferential direction of the annular track, so that according to different working requirements, the substrate handling manipulators is adopted to perform directional movement on the annular track, thereby implementing handling and transfer of the substrate between the functional modules”.

Nakamura et al. (US Publication 2012/0210934) teaches a manufacturing system for producing integrated circuits (FIG. 1), the manufacturing system comprising a substrate input module (8; [0046]), a substrate transferring module (13; [0052]), a printing module (10; [0049]), a post-printing processing module (11, [0048]), a solid content detection module (120; FIG. 7), and a substrate output module (12; [0051]).  However, Nakamura is silent regarding a film packaging printing module, a film formation detection module (although case laws for duplication of parts of 10 can be used for the teaching of the claimed features).  Nakamura is different from the prior art in that the substrate transferring module includes a single manipulator (13), thereby foregoing the need of an annular track as required.  Thereby, Nakamura is silent regarding, inter alia, the limitation of “the substrate transferring module has a plurality of substrate handling manipulators and an annular track, the substrate handling manipulators is adopted to perform directional movement on the annular track, thereby implementing handling and transfer of the substrate between the functional modules”.

De-Gol (US Patent 6,871,596) teaches a transferring module for an amusement park.  The transferring module of De-Gol “has a plurality of substrate handling manipulators (5; FIG. 1-2) and an annular track (1a, 1b; FIG. 1), the substrate handling manipulators is adopted to perform directional movement on the annular track (abstract).  However, the transferring module of De-Gol is meant for amusement purposes and there would be no motivation in substituting the manipulators and annular track of De-Gol into Nakamura or Lee.  Seavey (US Publication 2019/0134824) teaches a similar annular track (128; [0034]) as DeGol with a single manipulator (108; [0032]) for repairing a high mast light pole ([0031]).  The motivation to have a secondary manipulator for Seavey would be to provide a backup in the case the first manipulator fails to function.  However, the manipulators of Seavey has a different purpose and combining into the manufacturing system of Nakamura of Lee would not have been obvious. Thus, neither De-Gol inter alia, the limitation of  “the substrate transferring module is located in a central region of the entire manufacturing system and has a plurality of substrate handling manipulators and an annular track, and the printing module, the post-printing processing module, the solid content detection module, the film packaging printing module, and the film formation detection module are arranged along a circumferential direction of the annular track, so that according to different working requirements, the substrate handling manipulators is adopted to perform directional movement on the annular track, thereby implementing handling and transfer of the substrate between the functional modules” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853